Fourth Court of Appeals
                                  San Antonio, Texas

                                        August 3, 2021

                                     No. 04-21-00038-CV

               IN THE INTEREST OF R.H.B., III AND C.D.B., CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-16615
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER

        Appellant’s brief was originally due on June 16, 2021. On June 11, 2021, appellant filed
an unopposed motion to extend the time in which to file the brief. Appellant’s counsel, Ms.
Jessica Lambert, stated she requested a supplemental clerk’s record “in April 2020.” This court
granted the request for an extension of time and ordered Ms. Lambert to file appellant’s brief no
later than August 2, 2021. Ms. Lambert was cautioned that further requests for an extension
would be disfavored absent extenuating circumstances.

        On August 2, 2021, Ms. Lambert filed an unopposed second motion requesting a two-day
extension of time in which to file the brief. Ms. Lambert also asked to exceed the briefing word
limit of 15,000 words by an additional 2,500 words.

       The motion is GRANTED. Ms. Lambert is ORDERED to file appellant’s brief no later
than August 4, 2021. No further extensions of time will be granted. The request to exceed
the word limit by no more than an additional 2,500 words is GRANTED.




                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court